Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	
	In the Claims:
	Please cancel nonelected claims 29-30.

This application is in condition for allowance except for the presence of claims 29-30 non-elected without traverse.  Accordingly, claims 29-30 have been cancelled.
	The examiner has reviewed apparatus claims 29-30 and has declined to rejoin them to the allowed method claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to use silane and ozone as precursors in an atomic layer deposition process to form silicon oxide films as noted in Hirose et al. (Thin Solid Films article).  It is also well known to form an oxide film by introducing and purging a precursor followed by introducing and purging an oxygen precursor and repeating as noted in Kim et al. (2014/0134812) and Kiyomura et al. (2012/0309163).  
With respect to the oxidizing agent, it is well known that oxygen, ozone, and ethylene oxide are well known oxidizing gases as noted in Sorensen et al. (2008/0240978).  It is also well known to use oxidants such as oxygen-containing hydrocarbons, ozone and combinations thereof in an atomic layer deposition process as noted in Abatchev et al. (2019/0237330).  Furthermore, it is well known that an oxidizing species can be ozone and unsaturated hydrocarbon as noted in JP 2013-207005.
With respect to increasing the flow rate of the oxidizing agent, it is well known to increase the flow rate of the oxidizing gas as noted in Won et al. (2008/0056975).  It is also well known that ozone concentration affects the characteristics of oxide films deposited by atomic layer deposition as noted in Park et al. (J. Vac. Sci. Technol. A article).
However, the prior art references fail to teach or suggest an oxidizing agent having ozone gas of 20 volume % or greater and an unsaturated hydrocarbon, the combination being unexpected as noted in 0048 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        04/09/2022